DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14, 16-19, 21-24, and 27-29 are pending.
Claims 1-14, 16-19, 21-24, and 27-29 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment is in response to new issues raised in an interview on 02 June 2021 which corrects informalities in the claims that does not affect the scope of the claims.
The application has been amended as follows: 

In claim 1, line 1, the term “universal” has been deleted.
In claim 29, line 1, the term “universal” has been deleted.
In claim 4, line 1, the second occurrence of the term “the” has been deleted and –a—has been substituted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The rejection of claims 1-14, 16-19, 21-24, and 27-29 under 35 U.S.C. 112(a) and 112(b) in the Office action mailed 04 December 2020 is withdrawn because after further consideration the use of latent space representation with encoding and decoding are known to one of skill in the art. Evidence for such knowledge are shown in Way et al. (Pacific Symposium on Biocomputing 2018 pages 80-91 (2018)) and Hadjeres et al. (IEEE Symposium Series on Computational Intelligence pages 1-7 (2017)). Way et al. shows in the abstract and throughout analysis of gene expression data using latent space and variational autoencoders to predict tumor properties. Hadjeres et al. shows in the abstract and throughout use of variational autoencoders to analyze latent space. Both Way et al. and Hadjeres et al. review in the introduction prior art showing use of latent space and encoding and decoding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714.  The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631